UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 13, 2015 Coastway Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 001-36263 46-4149994 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) One Coastway Blvd., Warwick, Rhode Island (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(401) 330-1600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operation and Financial Condition. On February 13, 2015, Coastway Bancorp, Inc. (the “Company”) issued a press release reporting its financial results at and for the three months and year ended December 31, 2014. A copy of the press release announcing the results is included as Exhibit 99.1 to this report.The information in the preceding Item, as well as Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired.Not applicable. (b) Pro Forma Financial Information.Not applicable. (c) Shell Company Transactions.Not applicable. (d) Exhibits. Exhibit 99.1 Press release issued by the Company on February 13, 2015 announcing its financial results at and for the three months and year ended December 31, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COASTWAY BANCORP, INC. (Registrant) Date: February 13, 2015 By:/s/ Jeanette Fritz Jeanette Fritz Executive Vice President and Chief Financial Officer
